Citation Nr: 1411899	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-34 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1971 with additional service in the National Guard.  He died in September 2009 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision of the Department of Veterans Affairs (VA) Pension Office in Milwaukee, Wisconsin.

The Appellant was scheduled for a Board hearing in May 2012; however she did not appear for this hearing.  As the Appellant has not offered a statement of good cause as to why she missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2013).


FINDINGS OF FACT

1.  At the time of the Veteran's death, he was not in receipt of VA compensation or pension, had no service-connected disabilities or pending original or reopened claims for compensation or pension, and his body was not held by the State.

2.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.

3.  The Appellant is the Veteran's surviving spouse who paid for burial expenses from her personal funds.



CONCLUSION OF LAW

The criteria for payment of non-service-connected burial benefits are not met.  38 U.S.C.A. §§ 1701, 1703, 1720, 1741, 2302(a) (West 2002); 38 C.F.R. § 3.1600, 3.1605 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Ace of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Here, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran died in September 2009 and the Appellant submitted an invoice showing that she bore his funeral and burial expenses.  

According to the Veteran's death certificate, the cause of death was respiratory and cardiac arrest.  At the time of his death, the Veteran had not established service connection for any disability.  There is no indication, nor is it contended, that the Veteran's death was due to a service-connected disorder.  In her July 2010 claim, the Appellant specifically denied that the Veteran's death was due to his service.  Accordingly, only the Appellant's eligibility for benefits on a non-service-connected basis may be considered.

Where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions: at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or, the veteran had an original claim for either benefit pending at the time his death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses. See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, a burial allowance may be paid if a veteran dies from non-service-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.

An application for non-service-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).

The Appellant's claim for non-service-connected burial benefits was timely filed in July 2010; however, the Board finds that none of the criteria for payment of non-service-connected burial benefits under 38 C.F.R. § 3.1600(b) are met.  First, it is not shown that the Veteran was receiving VA compensation or pension.  Second, the record also does not show that the Veteran had a claim for compensation or pension pending at the time of his death.  Third, the evidence does not indicate that the Veteran had no next of kin, as the Appellant in this case is his wife.  Finally, the record does not show the Veteran died while hospitalized by VA in a VA or non-VA facility.  The Appellant has stated that the Veteran died at the Baptist South Medical Center.  Therefore, burial benefits are not warranted on the foregoing bases.

The Appellant's claim for burial benefits included a claim for a plot allowance.  The law provides for the payment of plot or interment allowance in certain circumstances.  For a claim filed on or after December 16, 2003, entitlement to a plot or interment allowance is subject to the following conditions: (1) the deceased veteran is eligible for burial in a national cemetery; (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610 [that is, a plot allowance is not precluded by any other provision of 38 C.F.R. § 3.1600 or by 38 C.F.R. §§ 3.1601-3.1610]. See 38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f)(1).

Here, the Veteran is considered to have been a 'veteran' for VA purposes such that he was eligible to have been buried in a national cemetery (see 38 C.F.R. § 38.620(a)), and his death certificate shows that he was not buried in a national cemetery or other cemetery controlled by the United States.  Nevertheless, the appellant's claim for plot or interment allowance would fail as the Veteran was not eligible for a burial allowance (under 38 C.F.R. § 3.1600(b)), and he did not die while admitted to a VA facility (under 38 C.F.R. § 3.1600(c)), as previously explained.  Nor was the Veteran discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty, for a service-connected death (under 38 C.F.R. § 3.1600(a)).  In other words, plot allowance would be precluded by other applicable provisions of 38 C.F.R. § 3.1600.  Consequently, the Board finds that the legal requirements for entitlement to a plot or interment allowance have not been met, and the Appellant's claim would necessarily be denied.

The Appellant contends that non-service-connected burial benefits are warranted, asserting essentially that such benefits should be awarded based on the Veteran's honorable service and his receipt of military retired pay at the time of his death.  However, the record does not show, and the appellant has not submitted, any evidence that, but for the receipt of military retired pay, the Veteran would have been in receipt of VA pension or compensation at the time of death.

The Board is grateful for the Veteran's honorable service, and takes this opportunity to express its sympathy for the Appellant's loss.  The Board also recognizes the financial burden imposed by the burial expenses she incurred.  However, entitlement to burial benefits is strictly limited to the statutory and regulatory criteria for such benefits, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet.  App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet.  App. 416, 425 (1994).





ORDER

Entitlement to non-service-connected burial benefits is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


